Citation Nr: 0610792	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  02-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a low back disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 8, 1966 to 
December 21, 1966.  Records show that he had periods of 
active duty for training, including from June 24, 1967 to 
July 7, 1967; from June 1, 1968 to June 14, 1968; from 
May 31, 1969 to June 13, 1969; and from May 30, 1970 to June 
12, 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in March 2003.

In a September 2003 decision, the Board reopened the 
veteran's claim based on the submission of new and material 
evidence, and remanded the claim for further development.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The currently demonstrated low back disorder is not shown 
to have been due to any event or incident of the veteran's 
period of active service.  

CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service and the criteria for a presumption of service 
connection have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his back disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this letter, the veteran was 
also advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  Here, the 
notice requirements pertinent to the issue addressed on 
appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the 
appellant.  

Factual Background

The veteran's personnel file indicates that he was on active 
duty for training for 15 days from May 20, 1970, to June 13, 
1970, was part of the 420th Engineer Brigade, and was 
stationed at Camp Bullis, Texas.  The August 1965 enlistment 
examination is negative for any back complaints or condition.  
An April 1970 letter from the Department of the Army states 
that the 420th Engineer Brigade was stationed at Fort Sam 
Houston, Texas, for the period from May 30 to June 13, 1970.

A San Antonio Police Department Accident Report indicates 
that on June 9, 1970, the veteran was driving a vehicle 
registered to the U.S. Government, and he was hit from behind 
by another car.  The accident report noted that both vehicles 
were stopped, the veteran's vehicle started, but the engine 
stopped, the other vehicle started, and struck the veteran's 
vehicle from behind.  It was stated that the veteran's 
physical condition was normal.  

On the October 1970 report of medical history, the veteran 
stated that during the summer of 1970, while on active duty, 
he developed acute lumbar pain while driving a government 
vehicle.  The veteran reported recurrent bouts of transient 
lumbar pain, with no radiation to the lower extremities.  It 
was noted that the veteran reported seeing a private 
physician, who had diagnosed the veteran with a nerve injury.  
 
The October 1970 periodic examination indicates that the 
veteran had full range of pain free motion, there was no 
tenderness on percussion of the lumbar spine, and no 
tenderness to deep pressure over sciatic distribution.  

A May 1971 private medical record from Dr. V.D.H. notes that 
the veteran reported that a little over a year earlier he had 
a car accident in which he was hit from behind while he was 
driving a Jeep.  No clinical findings were made regarding the 
back.  X-ray of the lumbar spine showed some superior 
irregularity of L-4 anteriorly and L-2, described as either 
developmental or post-traumatic.  There was no evidence of 
acute fracture or bony obstruction.  

A February 1975 report submitted by a private physician, Dr. 
H.D.P., indicates that the veteran was first seen on July 11, 
1970, and reported that in June 1970 he was involved in a 
vehicle wreck while on active duty with the Texas National 
Guard.  The veteran complained of neurological symptoms.  
Neurologic examination at that time, and through 1971, was 
within normal limits.  

A VA hospital summary for admission from March 1975 through 
October 1975 indicates that the veteran was given psychiatric 
treatment.  It was noted that X-rays of the lumbosacral spine 
showed degenerative changes.  The diagnoses were inadequate 
personality, tinea cruris, degenerative arthritis of the 
lumbar spine, and malocclusion of the teeth.

The December 1975 VA examination indicates that the veteran 
reported that while he was on summer reserve maneuvers he was 
in a car wreck and hurt his back.  He stated that there were 
no broken bones or hospitalization and denied any current 
back symptoms.  He stated that his right leg would have 
occasional numbness and would give way.  

On examination, there was normal strength and mobility in all 
four extremities, neck, and trunk.  He flexed the back well, 
squatted without difficulty, and hopped on either foot.  
There was no atrophy or loss of strength in the lower 
extremities.  Reflexes and sensation were normal.  X-ray of 
the lumbosacral spine showed normal curvature, symmetrical 
pedicles, interspaces of normal width, and no evidence of 
spondylolysis or spondylolisthesis.  The sacroiliac joints 
were clear.  

The diagnosis was degenerative arthritis of the lumbar spine, 
by history and hospital X-ray report, but not reported on 
current X-rays. 

In August 1978, a statement from L.W.L. was submitted.  
L.W.L. stated that he witnessed the vehicular accident in 
which the veteran was involved and that the veteran had 
complained of back pain.  L.W.L. stated that to the best of 
his recollection, an X-ray of the veteran's back was made at 
the Fort Sam Houston medical facility.

In December 1978, L.W.L., M.D., submitted a statement.  He 
indicated that he witnessed the accident of June 7, 1970, and 
at that time, the veteran was in a state of emotional shock, 
and could not continue driving to his destination.  L.W.L. 
stated that the veteran came to him with complaints of back 
pain within the second week of training, L.W.L. arranged for 
an X-ray to be done, but an X-ray was not done because 
another doctor refused the X-ray request.  L.W.L. stated that 
the veteran may have been seen at the outpatient clinic for 
orthopedics at Fort Sam Houston, Texas.  

An October 1980 VA examination indicates that the veteran 
reported back pain and numbness in his right leg.  It was 
noted that the veteran had reinjured his low back while 
swinging a sledgehammer.  He reported that in 1970, he was 
rear-ended.  He was able to walk immediately after accident, 
X-rays failed to reveal a fracture, and he was treated 
symptomatically with pain pills and muscle relaxants.  The 
lower back pain persisted since the accident, and he had 
developed right leg radiculopathy.  

On examination, the back was straight.  There was no 
cervical, thoracic, or lumbar tenderness.  He was tender over 
the right sacroiliac joint.  Range of motion of the lumbar 
spine was lightly limited.  The diagnosis was chronic 
lumbosacral strain with radiculopathy and also evidence of 
slight weakness in the right S1 nerve root distribution.  The 
examiner noted that the lower back problems could be related 
to the automobile accident in 1970.

Private hospital records from December 1980 through January 
1981 indicate that the veteran was seen for low back pain.  
It was noted that the veteran was involved in an auto 
accident in 1970; in 1977 he was knocked off a platform while 
welding and landed on concrete with his right leg, which 
caused a fractured pelvis and chip fractures to the lumbar 
vertebrae; and in 1978 he developed severe back pain after 
swinging a 16-pound sledge hammer the wrong way.  The veteran 
was examined.  The diagnoses were possible lumbar root pain, 
recurrent, and spondylolysis of L5-S1 articulation with low 
back pain.

Private medical records dated in December 1980 from Dr. R.B. 
indicate a history of back trauma to include a vehicle 
accident in 1970, the 1977 fall onto concrete, and the 1978 
sledge hammer injury.  The veteran was examined.  The 
diagnosis was spondylolysis and spondylolisthesis with right 
sciatic radiculitis secondary to old back injury.

In September 1981, the Board denied the veteran's claim for 
service connection for a postoperative back disorder based on 
the fact that there was no evidence of  in-service treatment 
following the June 1970 traffic accident, the veteran had 
sustained  back injuries in 1977 and 1978, and VA examination 
in December 1975 showed no clinical or X-ray evidence of a 
back disorder.

In February 2002, the veteran submitted a claim to reopen his 
claim for service connection for a low back disorder.

A May 2002 statement submitted by Dr. A.V. stated that the 
veteran reported being involved in an accident while in the 
Army in 1970.  On examination, the veteran had severe 
degenerative changes throughout the lumbar spine at all 
levels.

In a statement dated in March 2003, E.Z. stated that he was a 
member of the 420th Engineer Brigade along with the veteran 
when he was involved in a jeep accident in which the veteran 
was injured while on active duty at Camp Bullis, Texas.  E.Z. 
stated that he veteran was examined at the Fort Sam Houston 
Clinic.

At the March 2003 hearing, the veteran stated that he was 
receiving Social Security benefits for his back disability.

The May 2005 VA examination indicates that the veteran claims 
folder and electronic medical records were reviewed.  The 
examiner stated that the records showed that the veteran 
sustained a motor vehicle accident on June 9, 1970, and 
several post-service accidents at work.  The veteran was 
examined.  The examiner rendered a diagnosis of discogenic 
disease of the lumbar spine, status post trauma.  The 
examiner stated that after a review of the claims folder and 
the available information, she considered that the veteran's 
present back condition was less likely related to the 
accident that occurred in 1970, but most likely related to 
the accidents that he suffered at work.

Additional private treatment records from 1979 through 2001 
indicate that the veteran had back problems due to various 
accidents.  Social Security Administration records indicate 
that the veteran was awarded benefits due to his back 
disability.

Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  VA law provides that active military, naval, or air 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.6(a), (d) (2005); Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2005).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Based upon the evidence of record, the Board finds that a low 
back disorder was not present in service, was not manifest 
within the first post-service year, and was not incurred as a 
result of any incident of service.  Service medical records 
show the veteran was involved in a car accident on June 9, 
1970 that involved the veteran's vehicle being rear-ended by 
another car at a stop light.  The police report from that 
incident indicates that the veteran's physical condition was 
normal.

There are no contemporaneous medical records, service or 
private, from June 1970 or shortly thereafter, that show the 
veteran sought treatment for the alleged back injury incurred 
in the June 1970 car accident.  The October 1970 in-service 
periodic examination showed that the veteran had full range 
of pain free motion, no tenderness on percussion of the 
lumbar spine, and no tenderness to deep pressure over sciatic 
distribution.  A May 1971 private medical record showed no 
evidence of a back disorder.  

Beginning in 1975, the evidence shows that the veteran 
consistently reported injury to his back in the June 1970 car 
accident, and such a history was consistently reported in 
private medical records and in lay statements.  The Board 
finds that such reports have limited probative value as they 
are merely a recitation of the veteran's self-reported and 
unsubstantiated history.  See LeShore v. Brown,   8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history is not 
transformed into medical evidence simply because it was 
transcribed by a medical professional); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (a medical opinion based on an 
inaccurate factual premise has no probative value.)  

Additionally, the evidence shows that the veteran sustained 
post-service back injuries, such as a fall onto concrete in 
1977, and a sledge hammer injury in 1978.  The May 2005 VA 
examiner's opinion indicates that the veteran's medical 
records and claims file were reviewed.  In the examiner's 
opinion, the present discogenic disease of the lumbar spine 
is less likely related to the injury in service, and most 
likely related to the accidents he suffered at work.  It was 
noted the veteran's claim file was reviewed.

In summary, the Board finds a chronic low back injury or 
disorder was not incurred in service and that service 
connection is not warranted.  See 38 C.F.R. § 3.303.  The May 
2005 VA examiner's opinion is persuasive as to this matter.  

Likewise, there is no evidence of a diagnosis of a low back 
disorder within one year of an applicable period of service 
that would trigger the presumption that a disease was 
incurred in service.  Without evidence of a chronic 
disability in service or within one year thereafter, and no 
competent medical evidence linking his current disability to 
his service, service connection is not warranted for the 
veteran's low back disorder.  See 38 C.F.R. §§ 3.307, 
3.309(a).  

Although the Board does not question the sincerity of the 
veteran's assertions that his low back disorder had its onset 
during service, as a lay person he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and based upon the 
evidence of record, specifically the May 2005 VA examination, 
there is no basis upon which to grant the veteran's claim; 
therefore, the appeal must be denied.  
	
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a low 
back disorder.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a low back disorder is denied.




____________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


